MEMORANDUM ***
Dimitar Jekov Guenev and Larissa G. Gueneva, natives and citizens of Bulgaria and Russia, respectively, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmances of an Immigration Judges’ (“IJ”) denials of their applications for asylum and withholding of removal. We have jurisdiction pursuant to former 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
Substantial evidence supports the IJs’ findings in each case that Guenev and Gueneva have failed to establish persecution or a well-founded fear of persecution on account of an enumerated ground. See Melkonian v. Ashcroft, 320 F.3d 1061, 1066 (9th Cir.2003).
By failing to qualify for asylum, Guenev necessarily fails to satisfy the more stringent standard for withholding of deportation. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003). The IJ in Gueneva’s case granted withholding of deportation to Bulgaria, but ordered her deported to Russia if she fails to voluntarily depart. By failing to qualify for asylum, Guenev fails to satisfy the more stringent standard for withholding of deportation to Russia. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITIONS FOR REVIEW DENIED. Petitioners’ motion to consolidate filed December 18, 2002 is DENIED as moot.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).